24 So. 3d 702 (2009)
SPECIAL DISABILITY TRUST FUND, Appellant,
v.
MIAMI AIRPORT HILTON, Hilton Hotels, Appellee.
No. 1D09-5545.
District Court of Appeal of Florida, First District.
December 22, 2009.
Cynthia Arnold Shaw of Special Disability Trust Fund, Department of Financial Services, Tallahassee, for Appellant.
Jack R. Simmons, Miami Lakes, for Appellee.
PER CURIAM.
Upon review of Appellant's response to this court's November 12, 2009, order to show cause, we conclude the order being appealed is a non-appealable, non-final order. See Fla. R. App. P. 9.180(b)(1); Mintz v. Broward Corr. Inst., 800 So. 2d 343 (Fla. 1st DCA 2001). Accordingly, the appeal is DISMISSED for lack of jurisdiction.
WEBSTER, DAVIS, and PADOVANO, JJ., concur.